 410DECISIONS OF NATIONAL LABORRELATIONS BOARDBarrus Construction CompanyandInternational Un-ion of Operating Engineers,Locals 500, 500A,500B,5000,500D.Cases 11-CA-4257 and11-RC-3076September29, 1971DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn March 30, 1971, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices.He also found that theEmployer-Respondent's objections to the electionheld on April 16, 1970, were without merit. Thereaft-er,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications:We agree with the Trial Examiner that the Employ-er's objections to the election held on April 16, 1970,arewithoutmerit.Consequently, as the Unionreceived a majority of valid votes cast, and as thechallenged ballots are insufficient to affect the results,iTheBoard ordered that a hearing be held on Respondent's ObjectionsIand 2 as recommendedby theRegional Director and on those"issues setforth above,"such issues being raised by the Company's exceptions to theRegional Director's report with respect to"Objection 3 and alleged threatsof violence and retaliation" The Companycontends that under such anorder it was entitled to introduce evidence not only in support of itsspecifically numbered objections but also to establish generally improperthreats of violence and retaliation not covered by its specific objectionsThe Trial Examiner ruled to the contrary holding that the hearing onobjections would be limited to matter relevant to Objections 1, 2, and 3and that the disputed language was intended to advert to matters fallingwithin the scope of the specified objectionsThe Companycontends theTrialExaminer was in error and that his restricting the scope of theobjections hearing was a denial of due process. However, the Company hasadverted to only two instances in the record where the Trial Examinerapplied his disputed ruling In the first, he permitted company counsel towe shall certify the Union as the bargaining represent-ative of the Employer's employees in the appropriateunit.We shall also order that the complaint bedismissed insofar as it alleges Respondent unlawfullytransferred employeeWillieQuinn from one joblocation to another.ADDITIONAL CONCLUSIONS OF LAW2.Barrus Construction Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.3.InternationalUnion of Operating Engineers,Locals 500, 500A, 500B, 500C, 500D, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.4.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.5.In accordance with the stipulation of theparties, the following employees of the Employerconstitute,we find, a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All hourly paid production and maintenanceemployees excluding office clerical employees,professional employees, working foremen, guards,and supervisors as defined in the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,BarrusConstructionCompany,Kinston, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges the Respondent violatedthe Act by transferring Willie Quinn for discriminato-ry reason from one job location to another.continue with its examination of his witnessbywayof anoffer of proof.We have considered such evidenceand conclude it warrants nomodificationof the TrialExaminer'sresultsIn the secondinstanceadverted to, the TrialExaminer,on being assured the proffered testimonywas beingadduced in support of a numbered objection,permittedcompany counselto continue unhampered his examination of his witness.Thus, the Companyhas failed to show that it was in factrestricted by theTrial Examiner's ruling in introducingany evidence,either directly or as anoffer of proof, into the record Further, the Companydid, as the recordamply shows, introduceextensiveevidence-mostof it of littleconsequence-dealing with alleged threats of violance and retaliation aspart of its case with respectto Objection 2 Consequently, as the Companyhas failed to show that the disputedruling in fact restricted its introductionof evidence, we find that such ruling, assuming it was erroneous, wasnevertheless nonprejudicial.193 NLRB No. 62 BARRUS CONSTRUCTION CO.411CERTIFICATION OF REPRESENTATIVEIt is hereby certified that International Union ofOperating Engineers, Locals 500, 500A, 500B, 500C,500D, has been designated and selected by a majorityof the employees in the appropriate unit and thatpursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all employees insuch unit for purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEHARRY R. HINKES, Trial Examiner: On February 11,1970,' the Union, the Charging Party herein, filed a petitionfor an election. A Stipulation for CertificationUponConsent Election was executed by the parties on March 9and an election by secret ballot was conducted on April 16.The tally of ballots showed 400 eligible voters and that 396ballots were cast, of which 201 were for the Union, 189 wereagainst the Union, 3 were challenged, and 3 were void. Thechallenged ballots being insufficient in number to affect theresults of the election, the Union won. Barrus ConstructionCompany, hereinafter referred to as the Employer orRespondent, filed objections to conduct affecting theresults of the election on April 22.On May 26 the Union filed an unfair labor practicecharge with the Board alleging that employee Willie Quinnhad been discharged by the Respondent on May 21 inviolation of Sections 8(a)(3) and (1) of the Act.On July 6, the Regional Director for Region 11 of theBoard issued his Report on Objections and Direction,recommending that the Employer's Objections 3 and 4 beoverruled and directing that a hearing be held to resolveissues raised inObjections I and 2. Thereafter, on August11 the Employer filed timely exceptions to the RegionalDirector's report.2A complaint was issued on August 28 with respect to thedischarge of Willie Quinn. The Company's answer was filedon September 11, essentially admitting that Quinn wasdischarged but denying that the discharge was for reasonsproscribed by the Act. On September 22, the Board ordereda hearing with respect to the Employer's Objection 3 and"alleged threats of violence and retaliation." The complaintwith respect to the discharge of Willie Quinn and theObjections to the election were consolidated by an orderdated October 7 as amended on October 27. Respondent'sMotion to Sever the Proceedings, filed on October 30, wasdenied by me on November 13.A hearing was held before me in Kinston, NorthCarolina, between November 17 and December 2 at which1All dateshereafter,unless otherwisespecified, are in 1970sCounsel for the Union urges that the Employer's Exceptions berejected for failure to serve the Union with copies of the affidavitsaccompanying such exceptionsUpon reconsideration of the argumentsadvancedby the parties I adhere to my ruling denying said Motion toRejectallpartieswere represented and were afforded fullopportunity to participate, examine witnesses and adducerelevant evidence. Extensive briefs have been received fromthe parties and have been given careful consideration.3Upon the entire record in this proceeding I make thefollowing:FINDINGS OF FACTI.JURISDICTIONRespondent is a North Carolina corporation with afacility at Kinston, North Carolina, where it is engaged inthe business of asphalt paving. During the 12 monthspreceding the issuance of the complaint, which period isrepresentative of all times material herein, Respondentreceived at its Kinston, North Carolina, facility rawmaterials valued in excess of $50,000 directly from pointsoutside the State of North Carolina. The complaint alleges,Respondent's answer admits, and I find that the Respon-dent is now and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The complaint alleges, the Respondent's answer admits,and I find that the Union is now and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.II.THE ISSUESA.Objections to the ElectionHas the Employer sustained its burden of proving theallegations of its Objections 1, 2, and 3 to the election and,if so, was the election thus invalidated?B.TheUnfair LaborPracticesHas the General Counsel sustained his burden of proof toestablish thatRespondent discharged employeeWillieQuinn because he engaged in union activities or otheractivities protected by Section7 of the Act?III.OBJECTIONSTO THE ELECTIONA.Objection 1At a public meeting of the Employer's employeesconducted by Petitioner's representatives in Goldsboro,N. C., at or shortly after the time when Petitioner beganactively to organize Employer's employees, and at oneor two similar meetings, a Mr. C. P. Snodgrass stated tothemeeting in substance that, if Employer's workerswould not `sign up' to show their support for Petitioner,the Petitioner's supporters should put kerosene in theirlunch boxes.Mr. C.P. Snodgrass is an InternationalRepresentative for the Petitioner and was especiallyactive in Petitioner's organizing efforts among the3Counsel for the Employer has moved to correct the transcript of thishearing in certain respects. Counsel for the Union opposes said motion.Upon consideration of the arguments advanced and my recollection of thetestimony, I hereby grant Employer's motion to correct except for theseitems.p.913, 1.3, sufficiently to increasingly;p 1443, 1.6, truck toequipment;R.'s Exh.p. 14, 1.12, Herpe to Harper' 412DECISIONS OF NATIONALLABOR RELATIONS BOARDEmployer's employees.Approximately 200 to 250 of theEmployer's employees are believed to have been inattendance at the Goldsboro meeting when Mr.Snodgrass made the above statement.In support of this objection that Employer offered thetestimony of two employees,LeroyJones and RaymondGoff.Jones testified that he attended union meetings inGoldsboro,North Carolina, "sometime between the middleof January and the middle of April"and possibly evenearlier than the middle of January adding"Iwasn't payinga whole lot of attention to it." He further stated that he didnot think it could have been later than the middle ofFebruary.He further stated that Snodgrass and Dixon(union representatives)were at these meetings.On cross-examination,however,he was not sure that Dixon was atthe first of the two meetings he attended.According toJones someone asked how they could get unwillingemployees into the Union and Dixon answered"a littlekerosene in their lunch boxes might help bring themaround."He correctly identified Dixon at the hearing.Jones volunteered that the men talked about kerosene inthe lunchbox but "we treated it like a joke."On furtherquestioning regarding the date of these meetings, heappeared completely unsure of the date except that themeetings were"the first of the year after we had closed upfor our vacation"at Christmas.Finally, he testified that hedid not hear anybody laugh when kerosene was mentionedadding that he "heard a lot of talk, everybodytalking at onetime,there could have been somebody that laughed I don'tknow."Raymond Goff testified that he attended one unionmeeting in Goldsboro and two other union meetings inKinston.At the Goldsboro meeting he stated"there was alot of people up there,some of them about half drunk, and Iheard them talking about kerosene up there on the stand,and they said that was one way of making a man join up orelse pack up his tools. And there was a bunch of them boysout there talking about one thing or another and if theUnion don't come in,the Ku Klux Klan, everything, theywere talking a whole bunch of crap up there."According tohim Union Representative Dixon and King did most of thetalking but Union Representative Snodgrass did not domuch talking.He added that he had seen Dixon and Kingtwo more times since then. Nevertheless,he was unable toidentifyDixon,who was present during all of Goff'stestimony. At the second meeting he attended most of theemployees were talking about kerosene"and one thing andanother and a bunch of them got up there on the platformand made speeches."He related how employee MordecaiJohnson urged that"The Black Panthers and the Ku KluxKlan ought to go out there and blow up everything Barrushas got."At another point Goff mentioned that he"probably would have went on with the Union myself butwhen they came telling me, talking about that kerosene andmessing with my wife or other people'swives I just toldthem I didn'twant no part of the Union."At the thirdunion meeting he attended Goff stated that Snodgrass"balled up his fist and said that if he heardanybodyrepeating,he said he was mad enough to back it up if hewanted to and he shoved his old big fist up there."Here,too, according to Goff,kerosene was mentioned.When heasked who mentioned kerosene he answered"You take abunch of men in a place there,half of them drunk,half ofthem talking loud, and this,that and the other you can'tunderstand half of what does go on in a place like that."Goff placed the Goldsboro meeting "in February," then"somewheres around the first of February,"then"itmightbe sooner or later in February I know it was somewheresaround the first or the middle of February."He alsoremembered that Union Representative Snodgrass told,.some kind of joke"but could not remember whetherSnodgrass was telling about the old days working on therailroad.He did remember that everybody laughed. LaterGoff stated that Snodgrass may have said that was the waythey did it in the old days.The testimony of witnesses called by the Union and theGeneral Counsel concerning Objection 1 was much morespecific.Thus, Union Representative King testified that thefirst employee meeting he attended was on February 1 inGoldsboro.There Union Representative Snodgrass read aletter which Dixon had prepared and which was received inevidence.When Snodgrass was asked what could be done ifpeople did not join the Union,Snodgrass answered"There'snothing we can do. We live in a right-to-workstate."He further testified that Snodgrass added that hisfather said in the old days that people used to put kerosenein nonunion workers' lunch pails but Snodgrass advised theemployees not to do that now and everybody laughed.Nothing was said about kerosene in any other unionmeeting he attended,having attended all except those ofJanuary 18 and March 22.Union Representative Dixontestified that he never used the word kerosene nor told anyemployee to put kerosene in the worker's lunch pails nordid he hear anything about kerosene at the union meetingofMarch 22 or in any other meeting he attended,havingattended all but the meeting of February 1. EmployeeSutton testified that,at the second union meeting held inGoldsboro on February 1, Snodgrass read a letter fromDixon in which Dixon reported that the Company wouldnot recognize the Union. When Snodgrass was asked whatcould be done about a man not joining the Union,Snodgrass answered there was nothing you could do sincethe "Reform Bill" had been passed and since this was aright-to-work State.He added that Snodgrass told about hisfather talking about the old days when the workers on therailroad used to put kerosene in a man's lunchbox andSnodgrass would not recommend it now because it isagainst the law. Sutton testified that most of the workerslaughed at that comment and took it as a joke.Finally,Union Representative Snodgrass himself testified.Accord-ing to him the first union meeting took place on January 18inGoldsboro.Kerosene was not mentioned there. At thenextmeeting in Goldsboro on February 1, which heattended together with Union Representative King, Dixonwas not present.Snodgrass was asked what to do aboutgetting people to join the Union if they did not want to join.Snodgrass answered that he did not think there was toomuch they could do because they were in a right-to-workState and in the old days he heard his father speak ofputting kerosene in lunchboxes of people who did not jointhe union,but that was before the"Labor Reform Act" andthose tactics were not necessary now. Nothing was said BARRUS CONSTRUCTION CO.about kerosene in any later union meetings.Snodgrassremembered the eventsof the February1meetingparticularly since it took place on his birthday and he wasnot happy about having to work on his birthday for the firsttime in 15years.Moreover, he had reviewed his biweeklyreports before coming to the hearing and had confirmed theexact date.Icredit the testimony of the witnesses presented bycounsel for the General Counsel and counsel for theCharging Party, rather than Respondent's witnesses LeroyJones and Goff. I find the latter's testimony to be confusedand confusing. Repeatedly Goff failed to answer questionsdirected to him making nonresponsive answers. Bothwitnesses were vague as to the date the alleged threateningremarksweremade and both witnesses ascribed theremarks to the wrong speaker. Goff admittedly paid littleattention to what was occurring at these meetings, not evenrecognizingMr. Dixon at the hearing who had made thethreatening remarks. Jones admitted that the employeestreated the kerosene remark as a joke.As respects the alleged threat by Snodgrass when heraised his fist and said "if he heard anybody repeat what hesaid up there he would back it up and say it wasn't true,"Snodgrass admitted raising his right hand into a fist. Heexplained that he did so when he was told there were spiesin the room. Snodgrass answered that the spies could goback and tell the Company that the Union meant what itsaid, gesturing as he spoke. Considering Goff's admittedinattention to events occurring at these meetings and hisimperfect recollection of the few things he did testify about,Icredit Snodgrass' version of the fist raising incident andfind that this gesturing was not a threat nor could it so beconstrued.I conclude that the Employer has not sustained its burdenofproofwith respect to its Objection 1, either inestablishing that the Union advocated unlawful activityagainst nonunion employees or in fixing the occurrence ofsuch alleged activity during the "critical period" whichextended from February II when the Union filed itspetition for an election to April 16 when the election tookplace.B.Objection 33.During Petitioner's organizing campaign amongthe Employer's employees, Petitioner (i) on at least oneoccasion offered topayemployee Mordecai Johnson,who at first actively supported and campaigned for thePetitioner,in return for Johnson's agreeing to speak infavor of the Petitioner, at a meeting of the Employer'semployees sponsored by the Petitioner; (ii) reportedlyfrom time to time offered to pay other employees toinduce them to support and vote for Petitioner; and (iii)reportedly from time to time actually paid otheremployees in return for their agreeing to support oractually supporting the Petitioner and/or their agreeingto vote or actually voting for the Petitioner.Subpart (i) was dismissed by me during the hearing forfailure of proof.Subpart(iii)was dismissed by me duringthe hearing as surplusage, being necessarily encompassedwithin subpart (ii). As a result the only issue to be discussedas employer's Objection 3 is subpart (ii):413During Petitioner's organizing campaign among theEmployer's employees, Petitioner . . . (ii) reportedlyfrom time to time offered to pay other employees toinduce them to support and vote for the Petitioner... .The principal evidence in support of this objection waspresented by A. J. Jones,a Barrusemployee. Jones testifiedthat he attended a union meeting held in Kinston onelection eve, April 15. Before themeetingstarted he wasoutside with a group of men including Quinn, Sutton, andUnion Representative King. According to Jones, a "lowchunky colored fellow" who worked for Barrus inGoldsboro came up to Quinn who asked him "Doc, do youhave enough money for what you want?" Jones heard himanswer "yes he sure did, he had plenty," adding "I gotGoldsboro sewed up." Quinn made no response. Jones thenasked Quinn about loaning him money to which Quinnreplied "you know you can get it, Jeff, you can come up tomy house." Jones could not remember ever having seen theman referred to as Doc but assumed he was a Barrusemployee because he was present at the meeting. Moreover,he later learned that an employee at Goldsboro was knownasDoc. Counsel for the Respondent argues that theobvious interpretation of the conversation between Quinnand Doc is that "money had been paid out in Goldsboro toget the employees there to vote for the Union." I do not soread the record.According to Quinn, borrowing money from anotheremployee and lending money to another employee was acommon practice at Barrus. The only money he receivedfrom the Union, however, was reimbursement for pay helost while attending a Labor Board hearing on March 5. Hedenied ever lending money to get votes for the Union.Quinn admitted lending money to an employee called"Preacher" in March or April. Preacher had complained ofa toothache and asked Quinn for a loan of $1.50. Quinngave him $2.00 and was repaid the following Friday. LaterQuinn learned that that man was known as Doc. Sutton, inhis testimony, corroborated Quinn's version of the incidentin all essentialrespects.He testified that he had a badtoothache or that he wanted to get some lunch or a cab andthat it was hard for Sutton to understand Blount becauseBlount could not talk plainly. Sutton further corroboratedthat the employees lend money to each other and have doneso for many years prior to the election as well as during theunion campaign. Sutton further testified that on April 15,the night before the election, he was with Quinn, A. J. Jonesand Union Representative Dixon. He heard Quinn askPreacher Blount "if the money took care of it." Preacheranswered, "yes, he sure appreciated it." He denied Blountsaying he had everything sewed up in Goldsboro. UnionRepresentative Dixon also corroborated Sutton's version ofthe meeting between Quinn and Blount on the night beforethe election. He testified that as Blount approached Quinn,Quinn asked if it took care of everything and Blount saidyes, sir, he appreciated it. Blount himself testified, statingthat he is an ordainedministerand a preacher at a localchurch. He remembered talking to Quinn before a unionmeeting and that A. J. Jones was present. He, too, testifiedthat he had had a toothache one day and received a loanfrom Quinn. That night he saw Quinn who asked him if hehad enough and Blount answered that he had plenty. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter considering all of the evidence on this subject aswell as the demeanor of the witnesses on the stand as theytestified,Iam persuaded that the versiongiven bySutton,Quinn,Dixon,and Blount should be credited.Ifind,therefore,that Quinn lent Blount some money when thelatter complained of a toothache.Thisloan was repaidlater.On the night before the election when Quinn andBlount attended a union meeting Quinn inquired if it tookcare of everything,referringobviouslyto the loan that hehad made to Blount.Blount answered that it did and heappreciated it. Nothing was saidabout Goldsboro.I do notby this conclusion mean to infer that A. J. Jones was nottelling the truth as he remembered the incident.I find itmore likely,however,that Jones may have been inexact inhis remembrance of the event.It is onlytoo likelythat therewas talkof Goldsboroat the union meeting, perhaps eventalk of Goldsborobeing "sewed up" and that Jones hasmistakenly connected that talk with the conversationbetween Blount and Quinn.This appearstobe veryplausible to me in view of the fact that at the hearing Joneswas unable to identify Blount as the man with whom Quinnhad his conversation that night. It is not likely that Joneswould remember minute details of a conversation withoutrecognizingbothof the participants.Counsel for theEmployer argues, however,that the inconsistencies in thetestimony of Quinn,Blount,Dixon,and Sutton lessen theprobative value of their testimony. He points,for example,to Quinn's testimony that he lent$2 to Blount and Blount'stestimony that he got only $1. Much testimony was receivedfrom various individuals establishing the unquestioned factthat borrowing and lending among the employees was avery common practice at Barrus with amounts ranging ashigh as $100 or more. It is too much to expect that theparticipants to a loan of $1 or $2 made and repaid 8 monthsbefore the participants were called upon to relate theincident would be quite sure of the amount.Counsel for theEmployer also cites the testimony of another employee whostated that on the day Quinn gave Blount money, Blounthad not complained of a toothache to him thatday. Thetestimony however,does not preclude the possibility thatBlount complained to Quinn,without complaining toanyone else.Counsel forthe Employeralso points to thetestimony of employee Horace Jones who testified thatduring an argument with Blount he said"IunderstandWillie [Quinn]has paidyou moneyto get people to vote fortheUnion," to which Blount replied"You are damnedright, I am going to vote for it."Ido not credit thistestimony by Horace Jones. I had occasion to consider thetemperament and personality of Blount as he testified. I amconvinced that he is not the type of person that would usethat language.Omitting the profanity,it is just aslikely thatwhen Blount told Horace Jones he was right and thatBlount would vote for the Union,he was not admitting thathe had been paid money to get people to vote for the Unionbut onlythat he was going to vote for the Union.In any event,itwas Quinn who allegedly offered to payfor union support,not the Union.Thiswould normallydispose of the objection which alleges that the Union madesuch offers. In accordance with the court'sposition inHome Town,Inc.,379 F.2d 241 (C.A. 5), I have,nevertheless,considered,infra,whether the combinedeffects of all the alleged misconduct may have contributedto an atmosphere which rendered a free election impossible.Monroe Auto Equipment Co.,186 NLRB No. 18, fn. 9.Counsel for the Employer also cites the testimony ofUnion Representative King who denied that the Unionpaid any money to an employee for joining the Union andhad no knowledge of any employee lending money topersuade Barrus employees to join. He did,however,relatehow during the election campaign he and another unionrepresentativewere at a motel room when five or sixemployees brought a company handbill to show them.When their visitors asked for some liquor,King and theother union representative said they had to leave but would"chip in"to buy a bottle. King then gave the visitors $3 ofhis own money and left.Counsel for the Employer arguesthatKing gave them the money to secure or maintainemployee support.I find this point of view unreal.There isnothing to indicate that King demanded or expected theirallegiance to the Union in return for the $3 gift.Moreover, Ifail to see how he could expect much from his visitors inreturn for what amounted to a gift of 50 cents per person.In sum,I conclude that the Employer has not sustainedhis burden of proof with respect to Objection 3.C.Objection 22.On a Sundayevening inlate January or earlyFebruary 1970,when Petitioner's organizing effortswere in progress,a Willie Quinn,one of the Employer'semployeeswho withPetitioner'sknowledge andsupport activelycampaigned for the Petitioner amonghis fellow-employees,held a meeting of seven(7) of hisfellow-employeesat his home.The Employer's employ-eeswho attended this meeting were Elwood Basden,JerryDunn, Paul Dunn,FrankHarper,Willie Quinn,EarlyRussell,Ricky Sutton and Guy Taylor. At thismeeting Quinn stated in effect that those who werepresentwere to be members of what he called a`violence club';that the members of this club were to`beat up'those would not `sign up'with thePetitioner orwho were against the Petitioner;that the members wereto damage the automobile of these employees,that ifthe members beat up a few of these employees it wouldchange some of their minds so thatthey would be forthe Petitioner;that the members needed to`hush up' themouth of employeeRichard Rouse,who was activelyopposing the Petitioner; that something should be doneaboutRouse's automobile;that none of those presentshould sayanything to anyoneabout the `violence club.'EmployeesSutton,Quinnand Harper were eachselected byPetitioner to serve,and in fact served, asPetitioner's three(3) election observers.It is generally undisputed that some sort of meeting orgatheringtook placeat the house of employeeWillie Quinnon a Sundayevening sometimein Februaryor early March.Sutton and Quinn testified that several days before thismeeting,while theywere at Jacksonville working on U. S.Highway 17, EarlyRussell complained to them thatemployeesGrayand Rousehad goneto his supervisorobjectingtoRussell'smaking more time thenthey did.Russell said he had$50 to put onanybody thatwould beatthe hell outof those two. Neither Quinn nor Sutton made BARRUS CONSTRUCTION CO.415any reply. Instead, they left, leaving Russell. Russell in histestimony denied saying anything about Gray and Rouseon Route 17. He admitted, however, that he heard thatRouse and Gray had gone to his boss sometime aroundChristmas complaining about the extra work Russell wasgetting.He asked his supervisor about the report and wastold that Rouse and Gray were trying to cut Russell's hoursback. Nevertheless, Russell said that he was not angry.On Saturday evening preceding the meeting at Quinn'shouse Mr. and Mrs. Quinn and Mr. and Mrs. Sutton haddinner out of town and returned to the Sutton's housearound midnight where they stayed until around 5 a.m.,talking and drinking. The Quinns then went home.Around 5:30 p.m. on Sunday, Quinn's son-in-law, JerryDunn, dropped by for a visit. Shortly afterwards Sutton,accompanied by employee Basden, arrived. Not longafterwards employee Guy Taylor came in. The men weretalking about various things, Quinn's son who was in theservice in Germany, working conditions at Plymouth, etc.The next to arrive were employees Russell, Harper, andPaulDunn. Russell testified that Quinn had telephonedhim that morning around 3 a.m, and had told him ameeting was being held at Quinn's house that night askingRussell to come together with Paul Dunn and FrankHarper. Nothing was said about the purpose of the meeting,nor did Russell ask. Quinn on the other hand denied callingRussell that morning. Russell called Paul Dunn telling himthey were going to have a meeting at Quinn's house andasked him if he was going. Dunn went over to Russell'shouse and they decided to go over. On their way theypicked up employee Harper who was visiting at his ladyfriend's house. When Russell, Harper, and Paul Dunn camein together, Harper told Quinn that Russell had said Quinnhad called him and that he (Russell) was supposed to comeby and pick Harper up. Quinn answered that he did notknow what it was all about, but invited them in. Jerry Dunnsaw that Russell had left the lights on in his car on and toldRussell but Russell replied it was all right, that he would beleaving shortly.The conversation turned to union matters, and accordingto Quinn, Jerry Dunn, Sutton, and Harper, Russell said thatGray and Rouse were doing a lot of talking around theshop against the Union and that somebody ought to dosomething about it, somebody ought to shut their mouthsup for them. Russell put his hand in his pocket and said hehad $50 to get somebody to do it, slapping his pocketbook,Taylor and Harper spoke up immediately saying they didnot want any violence, that it would hurt the unionactivities.Russell then said, "we had better go" and he left,together with Harper and Paul Dunn. Sutton told JerryDunn that they ought to talk to the people around the plantagainstany violence if anybody was trying to start anyviolence. This was corroborated by Harper. Then, in turn,Taylor, Sutton, and Basden left.Russell's version of the meeting at Quinn's house differsradically from that given by Quinn, Sutton, Harper, andJerry Dunn. According to Russell, when he arrived togetherwith Paul Dunn and Harper, Quinn told him that Mrs.Quinn and the children were gone and that they could talkfreely.He also asked that no one should reveal what wassaid to anyone else. Quinn then said that it was necessary tostop Rouse and Gray from talking against the Union somuch adding that if Rouse's head was "tightened up" or hismouth "hushed up" it would "change a lot of the rest oftheirminds.114Quinn also suggested a threatening tele-phone call, tearing up Rouse's car, and hiring some one towhip Rouse. Taylor then spoke up against any violence andthe meeting ended. When Harper, Russell, and Paul Dunndrove back there was no discussion of what had happenedat Quinn's house. After Harper was let out Paul Dunn toldRussell that he was against violence and getting out. Russellagreed. This version of the event was partly corroboratedby Paul Dunn. His testimony relates Quinn's threat toRouse and no mention is made of Gray. Similarly, hisaffidavits of April and May make no mention of Gray.The issue, then, is the identity of the person or personswho advocated physical violence against Rouse and Grayat a gathering held at Quinn's house attended by eightemployees, Quinn, Jerry Dunn, Sutton, Basden, Taylor,Harper, Russell, and Paul Dunn. Stated alternatively, theissue iswhether the Employer has established by apreponderance of the evidence that Quinn promoted theestablishment of a "violence club" to inflict injunes anddamages to employees in order to secure their support.Counsel for the Employer urges that the version of themeeting given by Russell and Paul Dunn be credited ratherthan that given by the other witnesses. He argues thatQuinn had motivation for threatening Rouse and Gray butthat Russell did not. Thus, he cites the fact that Quinn wasadmittedly a strong union supporter and, since Rouse andGray were antiunion, Quinn might recommend or threatenviolence against them because they were causing the mostharm to the union campaign. Moreover, Rouse and Quinndid not get along well, not having spoken to each other forat least a year. Russell, on the other hand, had no motiveaccording to the counsel for the Employer. He argues thatRussell had no reason to complain about the attempt byRouse and Gray to have Russell's hours cut and argues thatit is "improbable that such a complaint was ever actuallymade." This, however, ignores Russell's testimony in whichhe admitted that when he spoke to his supervisor about thealleged complaint made by Rouse and Gray concerning hishours, his supervisor told him that Rouse and Grayweretrying to cut his hours. Counsel for the Employer arguesfurther that even if Rouse and Gray did complain aboutRussell's overtime, his overtime was in fact not cut and thattherefore Russell had no actual grievance. This does not,however, eliminate the probability that Russell wasconcerned about their efforts to get his pay cut. Again,counsel for the Employer argues that Russell would not beapt to be upset at the time of the Quinn meeting inFebruary or March 1970 since the attempt by Rouse andGray to have his overtime cut occurred around Christmas1969. I see no reason to conclude that merely by reason of alapse of a month or two between the time Russell learned ofthe complaint by Rouse and Gray and the meeting atQuinn's house, Russell had completely forgotten about thematter. I conclude, therefore, that Russell had sufficient4 In affidavits executed by Russell in April and May, however, healleges Quinn threatened Rouse and makes no mention of threats againstGray. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivation to be upset and to urge reprisals upon Rouseand Gray at the Quinn meeting whether or not Quinn hadsufficient motivation as well.Counsel for the Employer further argues that it issubstantially more likely that Quinn made the threats thandid Russell. He points to the testimony of union witnessesto the effect that Russell made similar threats against Grayand Rouse when he met Quinn and Sutton on Route 17sometimeearlier and that both Quinn and Sutton gave himno encouragement. Counsel argues from this that it is notlikelyRussell would attempt to raise the issue once againwith them. Moreover, argues counsel for the Employer,Russell musthave known it would be foolish for him to seeksupport from Quinn for any prounion scheme since Quinnwould suspect Russell's motives, Russell being openly forthe Company. Also, Quinn being prounion, would be muchmore likely to secure the support of the employees who metat his house than would Russell who was procompany.Counsel for the Employer also cites the testimony of otherwitnessesto the effect that on several occasions Quinn saidthat if the Union came in and if he got to be the shopsteward, Rouse and Gray would have to go. Counsel admitsthat these statements do not refer to the use of violence butthey do indicate Quinn's "deep antagonism" toward Grayand Rouse. It may be conceded that there was hostilityevidenced by Quinn towards Rouse and Gray. The issue,however, is not hostility but threats of violence. Inconclusion counsel for the Employer urges that I accept thetestimony of Russell and Paul Dunn as "simple, straightfor-ward and credible," and reject the testimony of Jerry Dunnwho is Quinn's son-in-law as well as that of Sutton, Quinnand Harper, all of whom were active on behalf of theUnion's campaign. In support of this conclusion, counselfor the Employerarguesthat fear was created amongBarrus employeesthat they might suffer violent retaliationifthey opposed the Union. He cites the testimony ofvariouswitnessesthat there were rumors that unionsupporters were going to whip employees who did not votefor the Union, that employee Goff thought he wasthreatened by Basden when the latter stuck an object whichGoff believed was a knife in Goff's back, and that EarlyRussell told Rouse, Gray, and employee Shotwell on themorning ofthe election that a violence club had beenformed at Quinn's house to beat up nonunion employees.Gray in turn told Leroy Jones and others. Severalemployees, both union and nonunion, then carried guns totheir jobs.Counsel for the Union, on the other hand, urges acontrary interpretation of the events. As respects thetestimony of Paul Dunn corroborating the Russell versionof the Quinn meeting, counsel for the Union points out thatDunn's testimony was not free of inconsistencies. Thus,contrary to the version given by everyone else Paul Dunnstated that there was no talk of money at the meeting andthatRussell saidnothing. Russell, however, admitted thathe spoke at the meeting and said he could get up somemoney and that money was no problem. Also, Paul DunntestifiedthatTaylor had said they were going in forviolence,but it has been conceded by all that Taylor wasone who spoke upagainstviolence. I question the probativevalue of Paul Dunn's corroboration of Russell's testimony.Counsel for the Union also attacks the testimony given byRussell.He points to Russell's testimony concerning analleged telephone call from Quinn to him at 3 a.m. andRussell's admission that he did not inquire about thepurpose of the meeting. He argues that it is not reasonablefor one to be called at 3 a.m. in the morning to attend ameeting without the person asking what the meeting wasfor.Counsel further argues that it is not reasonable thatunionist Quinn would call Russell and Dunn to a meetingat his home to set up a violence club when he had no closerelationshipwith either Russell or Dunn and knew thatRussellwas a company man. Counsel for the Unionsuggests that Russell was seeking to enlist the support ofQuinn in his difficulties with Rouse and Gray who hadcomplained to Russell's supervisor and that Russellbrought his friend Paul Dunn hoping for his support as wellasHarper who was an active union supporter hopingHarper would be persuasive with other union men such asQuinn. Moreover, I am inclined to agree with counsel forthe Union that Quinn could not reasonably think he washelping the Union which he supported by advocating aviolence club which would engage in beating up those whowould not sign for the Union.Monroe Auto Equipment Co.,supra.There is no evidence adduced to demonstrate thatthe Union needed more cardsigners urgently. Nor is it likelythat prounionist Quinn would suggest the creation of aviolence club to Russell and Paul Dunn, two men whom hehad no reason to believe were supporting the Union. Nordid either Paul Dunn or Russell go to management to warnthem about the proposed violence even though theCompany invited employees to report threats or intimida-tions. Indeed, Russell admitted that at every companymeeting,management invited employees to report anyintimidations or wrongdoing, but that he did not comeforward to report Quinn's alleged threat. Perhaps theexplanation for his silence can be found in his testimonywhen he was asked "Did you think they were going to beatanybody up?" and Russell answered "No." I note that inspite of his admission Russell executed statements andaffidavits to the effect that Quinn's "violence club" was to"beat up those who wouldn't sign for the Union." I note,also, that although he testified that Quinn threatened bothRouse and Gray, his earlier affidavits mention Rouse only.Such inconsistencies as well as his unpersuasive demeanoron the stand dissuades me from crediting his testimony.Moreover, the record does not support a finding that theemployees were frightened by these alleged rumors of aviolence club. Thus, Gray testified that when Russell toldhim of a violence club, he believed Russell, and was afraid.Nevertheless, he did not report this to the Companybecause he "wanted to make sure everything was rightbefore I told them . . . go around and talk to some of theother boys and see how they felt about it." When asked"What difference did it make to you how they felt if youwere afraid?", Gray replied "Iwasn't exactly afraidmyself . . .Q.: So you thought this violence club was one man?Gray: No, I thought the violence club were morethan one man.Q.:Why weren't you afraid?Gray: I just wasn't. BARRUSCONSTRUCTION CO.417Q.:Were you afraid or weren't you afraid?Gray: Yes, sir, I was afraid.Q: If you were afraid why didn't you go to thecompany immediately?Gray: I didn't think about itQ: What made you go to the Company later?Gray: I never got a chance to talk with any of theofficials . . . I couldn't get in touch with any of them atthat time . . . I dust didn't see themQ: Did you ask for them?Gray: No, sir.Q: Then you don't know if they were around?Gray: No, I sure don'tQ: After the election you heard more about theviolence club?Gray: Yes, sirQ: And it was only when you heard more about theviolence club you felt it necessary to go talk to thecompany officials?Gray: Yes, sirSuch vacillating testimony is not worthy of belief.Similarly,Rouse testified that he was not afraid of Quinnwho is puny compared to Rouse. He was afraid, however,. . five or six get on you, what can you do?" He admittedthat he did not know who the others might be, and Russelldid not tell him anybody else was in the club. I find itincredible that Rouse should be afraid of Quinn, a littleman, and the only one mentioned. Paul Dunn also testifiedthat he never had been threatened.Union counsel further points out that there is no evidenceof any violence committed upon anyone during the "criticalperiod" except an alleged threat by Basden against Goff.Goff testified that on the Monday before the electionBasden asked him why he had not attended the last unionmeeting and when Goff replied that he had a meeting of hisown to go to, Basden stuck an object, which Goff believeswas a knife, in Goff's back. Goff initially regarded theincident as ajoke but when Basden during the "next coupleor 3 days . . . walked around like he could walk rightthrough me and he made special trips by my automobile tostare at my old lady like he would stare through her," Goffdecided that it was a threat. Goff admittedly saw noweapon and heard no threat and Basden denied puttinganything in Goff's back. It should be noted that I havefound Goff's testimony to be confused and confusing. Ifind his testimony with respect to Basden's alleged threatalso quite imaginative. I credit Basden's denial.Turning to the testimony of several witnesses to the effectthat Quinn threatened to force Rouse and Gray to leave iftheUnion came in and if he became shop steward, itappears that employee Young, who was one of thewitnesseswho allegedly heard Quinn make such astatement, testified that he reported the threat to Rouse andGray. Gray testified that after he heard of the threat to runhim off if the Union and Quinn got in, he went to Quinn,asked him about the threat and Quinn denied saying it.Gray testified that he preferred to believe his informantrather than Quinn because Quinn had lied to him. The"lies" Quinn told him were that the Union was going to getair conditioning in the shop and in the trucks but neitherthe trucks nor the shop have been air conditioned yet. Graythen reported to Young that Quinn had denied it butYoung insisted that he had told the truth. Gray then wentwith Rouse and Foreman Dunham to Mr. Richardson,president of Barrus Construction Company. Richardsonassured both Rouse and Gray that neither could be run offon account of not joining the Union but could work as longas they did their jobs. Rouse and Gray testified that theybelieved Richardson. It should be noted that at the meetingof Rouse and Gray with Richardson, Gray withheld theinformation that Quinn had denied making the threat, nordid Gray tell anyone else. Similarly, although the threat wasallegedly repeated on the morning of the election, nothingwas said about the threat either to any member ofmanagement, to the Labor Board government representa-tive attending the election or anyone else. Moreover, suchremarks by employees conditioned on the Union winningthe election and Quinn becoming steward as well as threatsof violence are "more likely than not to elicit a negativerather than a positive response to unionization."MonroeAuto Equipment Co., supra.Counsel for the Employer also cites the testimony ofGray and Goff concerning alleged damage to their vehicles.Gray claims his truck was damaged when someone bent thefender. James Turnage, an employee who had asked Grayon some previous occasion to sign a union card, calledGray's attention to the damaged fender. Gray, however,was unable to place the time when his car was damaged, notknowing if the fender was bent when he came to work thatmorning or the night before. Indeed, when asked if he hadnot said the car could have been damagedafterthe electionhe answered "possibly it might have been damaged .. .well, I don't know, I can't remember everything." Theextent of the damage was not fixed nor did Gray ever havethe car repaired. I find this evidence of violence much tootenuous to base any findings upon. Counsel for theEmployer also cites the testimony of Goff with respect todamage to his truck. According to Goff, when he took histruck outafterthe election it did not operate correctly andthe brakes did not work. Upon examination, he found hisair hose lines crossed and the light cord socket torn off. Hereported the damage to Rouse who told him that his fanbelt was broken, too. Goff also claims that some 5 or 6weeks after the election he found that someone had trippedthe fifth wheel lock on his truck which would have causedhim to lose his load if he had not noticed it. I havecommented previously on the nature of Goff's testimony.Here, too, the alleged damage to his truck is unclear.Employee Jones who was in the truck with Goff admittedthat equipment is apt to go wrong at all times. EmployeeBasden testified that he used Goff's truck just before Goffdid, found the fan belt broken and replaced it. He alsofound the light connections would not fit the trailer becauseof the different type socket and had the wires tapedtogether so that the socket would not be needed and themechanic removed the socket which he brought back to theCompany. Moreover, Basden testified that if the hoses arecrossed the brakes become locked and the truck cannot bemoved. I credit Basden's testimony and find Goff'stestimony inadequate to demonstrate the commission ofany violence.Moreover, it is hard to see how alleged 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolence occurring longafterthe election would invalidatethe results of that election held previously.In summary, I find that the Employer has not sustaineditsburden of proof to establish by a preponderance ofcredible evidence that at a meeting at Quinn's home, Quinnproposed a violence club to beat up employees who wouldnot sign up with the Union or who were against the Union,that they were to damage the automobiles of theseemployees, that if they beat up a few of these employees itwould change some of their minds, and that they needed tohush up the mouth of employee Rouse. Instead, I find inspite of inconsistencies and discrepancies in the testimonyof many of the witnesses who testified, a gathering of somesort was held at Quinn's home and that employee Russelladvocated violence against Rouse and Gray but that thatsuggestion was not adopted by the others present at thegathering that Russell, nonetheless, spread a rumor ofviolence among a few employees who after the electionreported the threats to management without ascertainingthe truth or falsity of such threats; and that there isinsufficient evidence that the employees were frightened bythese rumors of violence, at least until after the election.Accordingly, there was no "general atmosphere amongvoting employees of confusion and fear of reprisal forfailing to vote for or support the Union" and nothing todeter such employees from exercising their free choice atthe election.Golden Age Beverage Company,167 NLRB 151,enforcement granted, 415 F.2d 26. There is nothing in therecord to indicate that any employee was interfered with atthe election poll. Even those to whom Russell repeated thealleged threats of violence on election day apparently casttheir ballots freely and without hindrance. It is impossibleto prevent irresponsible talk during an election campaign.The test, however, is whether the desires of the voters wereinterferedwith. This record contains no such evidence.Counsel for the Employer argues that the undisputed factthat several employees carried guns to work corroboratesthe allegation of an atmosphere of fear surrounding theelection.Employees Rouse, Gray and Shotwell testifiedthat they as well as other employees, naming Russell,Quinn, Paul Dunn, Goff, Leroy Jones, and Koontz, carriedgunsafterthe election. It would appear that their testimonydemonstrates only thatuntilthe election they found itunnecessary to carry a gun for their self protection. Theirvote, therefore, at the election was not coerced and theircarrying of gunsafterthe election does not demonstratethat they were so coercedbeforethe election. EmployeeJones testified that he carried a gun before the electionwhen he heard of the violence club from employee Gray.Counsel for the Employer concedes, however, that sinceGray learned about the violence club only on election dayand told Jones later that day, that Jones must be mistakenabout the time. Employee Goff testified that he carried agun both before and after the election but his carrying of agun before the election was because of a threat he receivedsome 9, 10 or 12 years ago not apparently connected withthe Union campaign or the election. Quinn also carried agun before the election, once to demonstrate it to aprospective purchaser at the plant and on other occasionswhen he was permitted to do so after having been assaultedby some outsider. Koontz also testified that he carried agun before the election, but his testimony is so uncertainthat I do not credit it. Thus, he stated, "If I don't make nomistake, I think I carried the gun about 2 or 3 days beforethe election...." In short, it does not appear that therewas any carrying of guns among the employees before theelection so as to give rise to an inference that there was ageneral atmosphere of fear which affected the results of theelection.IV.THE UNFAIR LABOR PRACTICEThe Respondent Union commenced its organizationalcampaign among Barrus employees in January 1970 andheld its first meeting on January 18. Willie Quinn attendedpracticallyeverymeeting the Union held thereafterbeginning in February through November 1970, some 25 to30 meetings all together.On March 5 Quinn informed his supervisor, Dunham,that he had been subpoenaed to attend a representationhearing on the petition of the Union and showed thesubpoena to Dunham. Dunham corroborated Quinn'sshowing him the subpoena on March 5 and admitted thathe knew it was a subpoena from the Union for Quinn toattend the Labor Board case.Six days later Quinn who had been working on highway17 in Jacksonville, North Carolina, was transferred back tothe truck shop. As a result, Quinn lost approximately 3hours of work each day representing his paid travel time.Dunham testified that his decision was motivated entirelyby business considerations and that the subpena for theMarch 5 hearing had not affected his decision in any way.According to Dunham the route 17 job was finishing up sothattherewas no justification for maintaining twomechanics on the road. Consequently, it was moreappropriate that an equipment mechanic remain in the areato service some two or three dozen pieces of constructionequipment compared to only two or three trucks there.Quinn contradicted this version, testifying that there wasmore equipment on the job on March 5 than there had beenallwinter and that there was a Company policy permittinga worker to go out in the spring and summer if he had beenout in the winter. Moreover, Quinn testified that when hedid return to the shop he found only two trucks which tookthree days to repair.After Quinn was moved from Jacksonville, the Companysent another employee, Dale, to replace him. According toQuinn,Dalewas only a heavy equipment mechanic,whereas Quinn worked with both heavy equipment andtrucks. Employee Sutton, however, corroborated Dunham'stestimony to the effect that after Dale replaced Quinn onroute 17 there was only about half of the heavy equipmentthat had been there before. It would therefore appear thatQuinn may have been mistaken about the volume of workremaining on route 17 when he was transferred back to theshop and that there is insufficient evidence to demonstratethat his transfer was not for legitimate business reasons.On Friday night following March 5 the Company held asupper for employees at which the Company gave reasonswhy they did not want the Union. Foreman Brown intalking to the employees stated "Quinn, you and Sutton arenot invited because you went to the hearing and you knowall the answers." BARRUS CONSTRUCTION CO.419As related above, around March 25 employee Young toldemployee Gray that Quinn had said that if the Union wasvoted in and if Quinn became steward, that Quinn wouldrun Gray and employee Rouse off their jobs. Youngrepeated the story the following morning to Rouse inGray'spresence.Gray told Quinn about the threat thatQuinn had allegedly made but Quinn denied the threat.Grayand Rouse then spoke to their foreman,Dunham, andsubsequently to Richardson,Respondent's president, whoreassured them that their jobs were secure.RichardsonadvisedHarryDowns, counsel for Barrus, that twoemployees had reported being threatened by Quinn. OnApril 3, Downs met Young and Gray and took writtenstatements from them describing Quinn's threats. Downsalso repeated the same assurancesRichardson had given,that neither Quinn nor the Union would have any power toforce Barrus to fire Gray.Richardson and Downs agreedthatRichardson should warn Quinn against threateningany fellow employee.The next morning Richardson wentto the truck shop to warn Quinn,but when he got thereForeman Dunham told him that Quinn and anotheremployee, Turnage,had already asked to see him. Quinnand Turnage came into the office.There Quinn toldRichardson he (Quinn)had been accused of threateningemployees but that the accusations were untrue.Turnageadded that he never heard Quinn made any threats and thatQuinn would not do such a thing.Richardson testified thathe told Quinn and Turnage that he was not accusinganybody, that he did not want any trouble, and that hewould let any man go that he considered was causingtrouble.He admitted that he knew Quinn had come to tryto clear himself and that his coming to Richardson wasvoluntary.Richardson thereafter reported to Downs thatQuinn had come to see him about these rumors of threats,but he did not tell Downs that Quinn had denied therumors.According to Downs, after the election of April 16 theCompanyreceived information of certain occurrences,unrelated to Quinn,which,if true,might justify settingaside the election.Employees Russell and Paul Dunn andthree other employees gave the Company signed statementswhich were forwarded to Downs and Barrus'managementasked Downs whether Quinn's employment should not beterminated in light of the allegations contained in thedocuments.Downs answered that". . .greater effortshould be made to establishthe validityof the allegationsbefore termination was made."Accordingly, Downs wentto Kinston,North Carolina,early in May and interviewedRussell,Paul Dunn,LeroyJones, Rouse and Gray. He alsoobtained statements from Rouse,Gray and Young. Thesestatements refer to the meeting at Quinn's house whereQuinn allegedly proposed the formation of a violence cluband advocated violence. It should be noted that none ofthese informants were present at that meeting.Some of thestatements also refer to Quinn's alleged threat to run Rouseand Gray off the job if the Union was voted in and hebecame the steward.Downs nevertheless took no stepsagainst Quinn,explaining that he had an appointment withthe NLRB agent regarding the Company's application toset aside the results of the election and assumed that theagentwould want to examine these individuals andsubstantiate the allegations.The NLRBagent came toKinston on May 19 and obtained statements from Russell,Paul Dunn,Gray,Rouse,LeroyJones and Young.He gavethem to Downs who then called Attorney Vaas relating theinformation that had been received and discussing,"whether from a legal point of view the discharge of Mr.Quinn would be appropriate."Downs also spoke toRichardson and Mewborn, the Company vice-president,and it was agreed that Quinn would be discharged. It wasfurther agreed that they would simply advise Quinn that hewas being terminated for having made threats againstfellow employees without revealing the identity of theindividualswho had given statements.Richardson saidnothing to Downs about Quinn having voluntarily come tohim previously to deny threatening other employees. Nodisciplinaryactionwas taken against any of the otheremployees who had attended the meeting at Quinn's house.One of them, Jerry Dunn, had quit shortly after theelection.As tothe others,Downs testified that he felt therewas inadequate justification to take disciplinary actionagainst employees who were only present but who had notspoken up advocating violence.He has not taken anyaction against them although he admits that he believes thatthe violence group still exists.The next morning Richardson went down to his office alittle earlier than usual and asked Foreman Rouse to bringWillieQuinn to his office.Rouse and Quinn came toRichardson's office whereVicePresidentMewborn wasalready.Richardson toldQuinn that he was beingdischarged for making threats against other employees andthat his check was being prepared.According to Richard-son,Quinn asked"Can you prove it?" to which heanswered"I think we can." According to Quinn, however,he asked Richardson whom he supposedly threatened andRichardson replied that he did not have to reveal thatinformation. When Quinn expressed the belief that he had aright to know,Richardson said"You'll have a chance toprove your innocence."Nothing else was said and, in duecourse,Quinn's check was brought to the office.Richard-son then told Rouse to go with Quinn to pack up his tools.Rouse later returned to ask how to handle Quinn'sunemployment compensation slip. Richardson instructedRouse to indicate that Quinn had been discharged forcause,specifically,misconduct-threatening other employ-ees.Counsel for the Respondent argues that "... regardlessof whether or not Quinn uttered these threats,Barrus'conduct in investigating the charges against Quinn and indischarging him is consistent with the proposition thatBarrusbelieved the evidence of Quinn'sguiltanddischarged him for that reason."There seems to be littledoubt that.the gathering at Quinn'shouse during theUnion'sorganization campaign, at which time the eightemployees attending the gathering spoke about unionmatters, among other things, constituted protected activity.Quinn's alleged advocacy of threats of violence mightconstitutemisconduct sufficient to justify his discharge.See, however,Corrrveau & Routhier Cement Block,Inc.,171NLRB No. 113, where the Board found the employer tohave violated Section 8(a)(3) of the Act in discharging anemployee who had told other employees at an organization 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting heldoff company premises, that he would "seethem down the road." The Board held such conduct not ofan egregious nature sufficientto deprive an employee of hisSection 7rights.Although this decision was reversed uponappeal,Iam, of course, bound by the Board's decision.Assumingarguendo,thatQuinn's alleged advocacy ofviolence wasunprotected, I have, however, found that hedid not advocateviolence.Quinn, therefore, was not guiltyof misconduct as alleged.It is wellestablished that...when, in the course of protected activity,employees are accused of misconduct and a respondenttakes actionaffecting their employment tenure basedon a beliefthattheemployee has engaged inmisconduct,such an honest belief would be anadequate defense toa charge of discrimination forrefusing to reinstatesuch employeeunless it affirmative-lyappearsthatsuch misconduct did not in fact occur.Burnup & Sims,Inc.,137 NLRB 766, 772.See alsoTrailmobileDivision, Pullman, Inc,168 NLRB 230,240.Accordingly, I find that Respondent's discharge ofWillie Quinn for alleged misconduct was unwarranted.Respondent'sdischarge of Willie Quinn, even if unwar-ranted,doesnot necessarily give rise to a violation of theAct,which depends upon a finding that Respondent'smotivation in dischargingQuinnwas his union orconcerted activities.In this respect there is no doubt thatRespondent was wellaware of Quinn's prominence in theunion movement.It knew that he had been subpenaed toattend therepresentationhearing before the Board onMarch 5 and that he was an observer for the Union at theelection.Indeed,at fouror five meetings of employeescalled by the Company to discuss the Union, Downs,speakingon behalf of the Employer, told the employeesthat if they could look around and see who was pushinghardest for the Union they would know who the shopsteward would be. Although Downs testified that he did notbelieve helooked at Quinn "particularly," he admitted thathe "assumed" that the employees would know he wastalking about Quinn and "subjectively" intended for themto know that he meant Quinn. There can be no doubt thatthe Company regarded Quinn as the leading unionist. WasQuinn's discharge attributable to his union activities? Thelanguage ofthe Court inShattuck Denn Mining Corp., v.N.L.R.B.,362 F.2d 466 (C.A. 9) is appropriate:... heavyreliance isplaced on cases indicating thatthe mere factthat good cause for a discharge does notexist isnot abasisfor inferring that the discharge wasbased upon an unlawful motive, that the fact that anemployee isengaged inunion activity is not, takenalone,proof that the discharge was for that reason, thatsuspicionisnot enough to support a finding, that anemployer may discharge for any reason or no reasonand so has no burden to justify his action, thatinferencesmust be based upon evidence, that it is notthe job of the Board to judge the severity of punishmentimposed by the employer, that lack of antiunion bias isto be considered in the employer's favor, and that theBoard maynot inferan unlawful motive if the evidenceequally supportsan inferenceof lawful motive.Actual motive,a stateof mind, being the question, itis seldom thatdirect evidence will be available that isnot also self-serving. In suchcases,the self-servingdeclaration is not conclusive; the trier of fact may infermotive from the total circumstances proved. Otherwiseno person accused of unlawful motive could be broughtto book. Nor is the trier of fact-here the trialexaminer- required to be any more naif than is a judge.If hefinds that the stated motive for a discharge is false, hecertainly can infer that there is anothermotive.More thanthat, he can infer that themotive is one thatthe employerdesires to conceal-an unlawfulmotive-at least where, asin this case, the surrounding facts tend to reinforce thatinference.[Emphasis supplied]I turn therefore to the surrounding circumstances.Inote that the Employer learned as early as Apn13 thatQuinn had allegedly threatened to cause Rouse and Gray toleave the employ of the Company when employee Youngfurnished a statement to that effect to the Company, andthat it allegedly decided to warn Quinn. Actually, however,itwas Quinn who approached Richardson to deny therumor. Richardson gave no indication that he believed therumor and, in any event, instituted no disciplinary actionagainst Quinn. After the election of April 16 the Companylearned of the gathering at Quinn's house and his allegedadvocacy of threats and violence. This information wasobtained from various employees but actually originatedfrom only two employees, Russell and Paul Dunn, whoattended the meeting at Quinn's house. None of the othersix employees who attended the meeting at Quinn'shousewere interviewed by the Company. Instead, Quinn wasdischarged on the strength of information given by thesetwo employees only and despite his earlier denial of anythreats; also, in spite of employee Turnage who accompa-nied Quinn when he spoke to Richardson denying thealleged threats. At the hearing it developed that Quinn, aswell as Jerry Dunn, Sutton and Harper, denied Quinnthreatening violence at the meeting.Moreover,Downshimself admitted that when he first heard of the allegedviolence club that was created at Quinn's house he felt that"greater efforts should be made to establish the validity ofthe allegations." He, too, was apparently not satisfied thatthe mere allegations of two of the attendants at the meetingwere sufficient to establish Quinn's misconduct. His efforts,however, at establishing the validity of theallegations leavemuch to be desired. Knowing the identity of all the eightparticipants at that meeting, he made no effort to interviewQuinn, Jerry Dunn, Harper, Basden or Sutton. Downsattempted to explain his failure to interview theseparticipantssaying that he felt he was "limited tointerviewing persons who indicated that they were availa-ble." Accordingly, he limited himself, apparently, to thoseemployees who voluntarily came forward. It should benoted,however, that although Taylor did not comeforward, Downs traveled some 35 miles from Kinston tointerview Taylor at his job location. Taylor refused todiscuss the incident. Significantly, when Taylor failed tocorroborate the versions given by Russell and Paul Dunn,Downs should have had his suspicions aroused concerningthose versions and should have intensified his efforts tointerview Quinn, Sutton, Harper, Basden, and Jerry Dunn.Instead,he abandoned such efforts. Downs was notsufficiently concerned about the alleged violence club to BARRUS CONSTRUCTION CO.421call in the police, increase the plant guards nor speak toBasdenabout Goff's claim that Basden had put a knife tohis back. Downs explained that he was not satisfied that itwas a knife.In short, the Company did not consider dischargingQuinn when it heard that he had allegedly threatened to runRouse and Gray off the job if the Union came in and hebecame steward. Indeed, thereissomedoubt that theCompany even ever warned Quinn about that. On thecontraryitwasQuinn whocameforward to clear himself ofany such charges. Then later, when it learned from two ofeight participantsat a meetingat Quinn's house that Quinnhad allegedly threatened violence and realized that "greatereffort should be made to establish the validity of theallegation,"it,nevertheless,dischargedQuinn withoutestablishingthe validity of the allegations made by PaulDunn and Early Russell. Moreover, the reaction of theCompany when it felt that Quinn had advocated a violenceclub is odd, to say the least. When Quinn had allegedlythreatened to runRouseand Gray off the job if the Unioncame inand he became steward, Downs and Richardsondecided to warn him. When the Company learned Quinnhad allegedly advocated the creation of a violence club withdamage to automobiles and injuries to persons a muchmore serious offense, it gave him no warning nor did it evenexplain tohim exactly why he was being discharged.Indeed, it was completely disinterested in any denialsQuinn might make, having already decided to dischargehim before he had been given an opportunity to deny thecharges. It is clear to me that the Company had decided torid itself of the one individual whom the Companyregarded as the prime union leader and seized upon theallegationsmade by Early Russell and Paul Dunn to justifyits dischargeof Quinn without attempting to ascertain thetruth of the allegation, in fact, avoiding further investiga-tion which might have corroborated Early Russell's or PaulDunn's allegationor contradicted those allegations. Undersuch circumstancesIcannot conclude that Barrus had an"honest belief" that Quinn had engaged in misconduct. Inote that when Quinn's claim for unemployment compen-sation washeard by the Employment Security Commissionof North Carolina, the Company also claimed that it haddischarged Quinn because it had received complaints fromsomeof the employees that Quinn was threatening them. Insupport of that contention, the Company submitted theaffidavitsof the employees. The Commission found,however, that there was "insufficient evidence to show thathis discharge was due to misconduct in connection with hiswork." The decision, though not controlling or decisivehere, is certainly relevant and corroborative of myconclusions.Supreme Dyeing & Finishing Corp.,147 NLRB1094.The Company having failed to establish an honest beliefinQuinn'smisconduct,itwas not incumbent upon theGeneral Counsel to go forward with evidence to prove thatQuinn had not in fact engaged in such misconduct.RubinBros.Footwear, Inc.,99 NLRB 610, 611;N. L. R. B. v. PlasticApplicators, Inc.,369 F.2d 495 (C.A. 5). The General5In the event no exceptions are filed asprovided bySection102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinCounsel did, however, go forward with evidence to provethat Quinn had not, in fact, engaged in such misconduct asfound above.Accordingly, I conclude that Respondent dischargedWillieQuinn and failed to reinstate him because of hisprominent union activities of which it admittedly wasaware, having discussed such activities among its topmanagement personnel. Moreover, these activities wereresented by the Respondent as evidenced, among otherthings,by the statement of Foreman Brown excludingQuinn from a company dinner for its employees,as well asby its failure to investigate thoroughly accusations ofviolence made against Quinn.CONCLUSION OF LAWRespondent discharged and failed to reinstate employeeWillie Quinn because of his union activities in violation ofSection 8(a)(3) and 8(a)(1) of the Act.THE REMEDYHaving found that the Respondenthas engaged incertain unfair labor practices I shall recommend that itcease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies ofthe Act.Having further found that the Respondent dischargedemployeeWillieQuinn and refused to recall him inviolation of Section 8(a)(1) and (3) of the Act, I shallrecommend that the Respondent offer him immediate andfull reinstatement to his former job, or, if that job no longerexists,toa substantially equivalent positionwithoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings suffered by reasonof the discharge or failure to recall by payment of a sum ofmoney equal to that which he normally would have earnedaswages from the date of discharge to the date ofRespondent's offer of reinstatement less any netearningsduring this period and in the manner described in F. W.WoolworthCo.,90NLRB 289, together with interestthereon at 6 percent per annum as set forth inIsis Plumbing& Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 5ORDERRespondent, Barrus Construction Company,its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Unionor concertedactivities for the purpose of mutual aid or protection bydischarging or otherwise discriminatingagainst employeesbecause they have engaged in union or concertedactivities.(b) In any othermanner interferingwith, restraining, orcoercing its employeesin the exerciseof their rightsto self-organization, to form, join, or assistthe Union or any othershall, asprovidedin Section102 48 oftheRules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objectionsthereto shall be deemedwaivedfor all purposes. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization, to bargain collectively through repre-sentativesof their own choosing or to engage in otherconcerted activity for the purpose of collective bargainingor other mutual aid or protection or to refrain from anysuch activity.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer employee Willie Quinn immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent positionwithoutprejudice to his seniority or other rights and privileges andmake him whole for any losses he may have suffered byreason of the discrimination against him in the manner setforth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagentsfor examination and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records, and reports and all other recordsnecessary to analyze the amount of backpay due under thisorder.(c) Post at its Kinston, North Carolina, place of businesscopies of the attached notice marked "Appendix." 6 Copiesof the notice on forms provided by the Regional DirectorforRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the RespondentAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discnminatorily discharge any employ-ee to discourage union activity on behalf of theINTERNATIONAL UNION OF OPERATING EN-GINEERS, LOCALS 500, 500 A, 500 B, 500 C, 500 D,or any other labor organization, or discriminate againstemployees in any other manner in regard to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization or to join or assist the Unionor any other labor organization or to bargain collective-ly through representatives of their own choosing or toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.WE WILL make Willie Quinn whole for any loss ofearnings hemay have suffered by reason of thediscrimination against him.BARRUSCONSTRUCTIONCOMPANY(Employer)to insurethatsaid noticesare not altered, defaced, orDatedBycovered by any other material.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.?6 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shallbe changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board "r In the event that this recommendedOrder is adopted by the Boardafter exceptions have beenfiled, notifythe RegionalDirector for Region11, in writingwithin 20 days from the date of this order, what stepsRespondent has takento comply herewith(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101, Telephone 919-723-9211,Extension 3609.